Citation Nr: 0210437	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  98-15 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral ankle 
disability.

3. Entitlement to service connection for a left knee 
disability.

(An additional issue of entitlement to a higher rating for 
service-connected Crohn's colitis will be the subject of a 
later decision.) 


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to 
February 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which denied service connection 
for a back disability, a bilateral ankle disability, and a 
left knee disability.  The Board remanded the claim to the RO 
for additional development in October 1999.

The Board is undertaking additional development on an issue 
of entitlement to a rating higher than 30 percent for 
service-connected Crohn's colitis, pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice, the Board will prepare a separate decision 
addressing entitlement to an increased disability rating for 
service-connected Crohn's colitis.


FINDINGS OF FACT

1.  The veteran's current back disability, last diagnosed as 
dorsolumbar paravertebral myositis, began during active 
service.

2.  The veteran does not currently have a disability of 
either ankle.

3. The veteran does not currently have a left knee 
disability.


CONCLUSIONS OF LAW

1.  A back disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001);  38 C.F.R. § 3.303 (2001).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1995 to February 1998.  His service medical records 
show treatment for a right ankle sprain in October 1995 and a 
left ankle sprain in April 1996.  In October 1996 he 
complained of back pain for three days.  No further treatment 
is indicated for back pain or ankle problems, and there is no 
medical record in active duty of a left knee disability.

In February 1998, while still on active duty, the veteran 
filed his claim for service connection for a back disability 
(which he described as low and mid back pain), a bilateral 
ankle disability, and a left knee disability.

A VA joints examination was given to the veteran in April 
1998.  He indicated that he suffered a left ankle sprain 
while running during physical training, suffered a right 
ankle sprain while playing basketball, and injured his left 
knee while playing football.  He indicated no left ankle or 
knee pain presently, but stated that he had pain in his 
ankles on cold and rainy days.  He was not receiving any 
treatment, and had not seen a physician for any of these 
conditions within the previous year.  He indicated no 
functional impairment of his daily activities due to knee or 
ankle conditions.  Upon objective examination, the veteran 
had full and complete range of motion of his left knee and 
both ankles, and there was no painful motion of the left knee 
or ankles.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement of 
the left knee or both ankles.  The veteran was able to stand, 
squat, raise on toes and heels, and do supination and 
pronation without problems.  He had a normal gait cycle.  
There was no ankylosis of the left knee or ankles, no leg 
discrepancy, and no constitutional signs for inflammatory 
arthitis.  
X-rays of the left knee and ankles showed normal findings.  
The diagnoses were negative bilateral musculoskeletal ankle 
joint examination, and negative left knee joint 
musculoskeletal examination.    

The veteran was also given a VA spine examination in April-
May 1998.  He stated that he started having back pain after 
running in physical training.  He indicated that he went to 
sick call and was given Motrin and told that he had a muscle 
spasm.  He stated that he went to sick call on two more 
occasions with back pain after lifting heavy objects.  He 
reported that he currently had mild localized mid-back pain 
which was associated with occasional numbness of one leg.  He 
was not taking any painkillers, and had not seen a physician 
for his back pain within the previous year.  Upon objective 
examination, he had full and complete range of motion of the 
lumbar spine, and no painful motion of the lumbar spine.  
There was evidence of moderate dorsolumbar spasm, and 
moderate tenderness to palpation of the dorsolumbar 
paravertebral muscles.  There was no evidence of weakness of 
the legs.  There were no postural abnormalities of the back, 
and no fixed deformities.  The veteran had a normal gait 
cycle, with no muscle atrophy of his lower extremities.  He 
had a negative straight leg raising test bilaterally, and 
knee jerks and ankle jerks were +2 bilateral and symmetric.  
A CT scan of the lumbar spine in May 1998 showed no evidence 
of herniated disc, bone, or joint pathology.  The examiner's 
diagnosis was dorsolumbar paravertebral myositis. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connectioin.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

1. Back disability

The veteran's service medical records show that he was seen 
in October 1996 with complaints of back pain for three days.  
There is no indication of further treatment in service for a 
back problem during service.  Yet in February 1998, while 
still on active duty, the veteran filed his claim for service 
connection for a back condition which he described as pain in 
the low and mid back.  He was released from active duty that 
same month.  A VA examination in April 1998 diagnosed 
dorsolumbar paravertebral myositis, and this was confirmed by 
objective findings of tenderness and muscle spasm.

The objective findings on the VA examination soon after 
active service correspond to the subjective complaints in the 
compensation claim filed while still on active duty.  There 
is continuity of symptomatology between the complaints in 
service and the current condition.  38 C.F.R. § 3.303(b).  
The credible evidence demonstrates that the veteran's current 
back disability, last diagnosed as dorsolumbar paravertebral 
myositis, began during active duty.  The condition was 
incurred in service, and service connection is warranted.   
The benefit-of-the-doubt doctrine has been considered in 
granting this claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

2. Bilateral ankle disability

The veteran's service medical records indicate that he was 
seen in October 1995 with a right ankle sprain, which was 
later indicated to be resolving.  In April 1996 he was seen 
with a left ankle sprain.  There is no further indication of 
treatment during service for an ankle condition.  The veteran 
was released from active duty in February 1998.  There are no 
post-service medical records of an ankle disability, and a VA 
examination in April 1998 showed normal ankles.  

One requirement for service connection is competent evidence 
(which in this case would be medical evidence) of the claimed 
disability.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
weight of the credible evidence demonstrates that ankle 
problems during service were acute and transitory and 
resolved without residuals, and the veteran is not shown to 
have a currently diagnosed ankle disability as required for 
service connection.  As the preponderance of the evidence is 
against the claim for service connection for a bilateral 
ankle disability, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 
 
3. Left knee disability

The veteran's service medical records do not show any left 
knee disability.  There are no post-service medical records 
of a left knee disability, and a VA examination in April 1998 
was negative for a left knee disability.  

In the absence of medical evidence of a current left knee 
disability, there may no service connection.  Degmetich, 
supra.  The Board concludes that a left knee disability was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.






ORDER

Service connection for a back disability is granted.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a left knee disability is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

